532 So.2d 908 (1988)
STATE of Louisiana
v.
Chris D. SHERMAN.
No. 88-KA-218.
Court of Appeal of Louisiana, Fifth Circuit.
October 12, 1988.
Dorothy A. Pendergast, Asst. Dist. Atty., Research & Appeals, Office of the Dist. Atty., Gretna, for plaintiff/appellee.
Martha E. Sassone, Indigent Defender Bd., Gretna, for defendant/appellant.
Before KLIEBERT, WICKER and GOTHARD, JJ.
GOTHARD, Judge.
Defendant, Chris D. Sherman, charged with three counts of armed robbery (LSA-R.S. 14:64), pleaded guilty to two counts after the State dismissed the other, and was sentenced to two consecutive 12½ year terms at hard labor without benefit of probation, parole, or suspension of sentence. He appeals this sentence, urging only that this court review the record for errors patent. LSA-C.C.P. art. 920; State v. Godejohn, 425 So.2d 750 (La.1983). We have reviewed the record and find that the sentencing transcript and minutes, unlike the Commitment, fail to show that the trial judge gave defendant credit toward service of his sentence for time spent in actual custody prior to the imposition of sentence. Such an allowance is mandatory. LSA-C. Cr.P. art. 880.
Accordingly, the conviction is affirmed. However, the sentence imposed is amended to confirm the Commitment and give defendant credit toward service of his sentence for time spent in actual custody prior to imposition of sentence in compliance with the mandatory terms of LSA-C.Cr.P. art. 880.
*909 CONVICTION AFFIRMED, SENTENCE AMENDED AND AS AMENDED AFFIRMED.